Case: 19-12187   Date Filed: 01/28/2020   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12187
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 3:18-cv-01130-JBT



MARY EILENE LYNN,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 28, 2020)

Before WILLIAM PRYOR, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 19-12187     Date Filed: 01/28/2020    Page: 2 of 4


      Mary Eilene Lynn appeals the judgment affirming the Commissioner’s

denial of her application for disability insurance benefits and supplemental security

income, 42 U.S.C. §§ 405(g), 1383(c)(3). Lynn argues that the administrative law

judge erred in finding that there was no objective support for her one-time medical

examiner’s determination that she was capable of sitting only two hours and

standing and walking less than one hour and that the administrative law judge erred

in finding that she was not credible regarding the intensity, persistence, and

limiting effects of her symptoms. We affirm.

      We review the Commissioner’s decision for substantial evidence. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is any

relevant evidence, greater than a scintilla, that a reasonable person would accept as

adequate to support a conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997). If substantial evidence supports the Commissioner’s decision, we will

not disturb it. Id. at 1439. Under this standard of review, we will not decide the

facts anew, make credibility determinations, or re-weigh the evidence. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

      Substantial evidence supports the Commissioner’s denial of Lynn’s

application. The administrative law judge was entitled to find that portions of Dr.

William Choisser’s opinion were disproportionate to the objective medical findings

by Lynn’s treating physicians. Lynn received only conservative and routine


                                          2
              Case: 19-12187     Date Filed: 01/28/2020   Page: 3 of 4


treatment from general practitioners, received minimal findings upon testing, was

never referred to a specialist, and had two gaps in treatment of eight months and

seven months, all of which tended to prove that the intensity, persistence, and

limiting effects of Lynn’s symptoms were not as severe as in the conclusory

opinion of Dr. Choisser, a one-time medical examiner. Lynn’s medical record

evidenced infrequent care by general practitioners with conservative treatment

recommendations of continued medication and weight loss. And the administrative

law judge was entitled to consider Lynn’s acknowledged abilities of operating a

motor vehicle, preparing meals, performing household chores, doing laundry, and

grooming herself. For the same reasons, substantial evidence supports the finding

that Lynn’s subjective complaints were inconsistent with the objective medical

evidence and other aspects of her testimony.

      AFFIRMED.




                                          3
              Case: 19-12187    Date Filed: 01/28/2020   Page: 4 of 4


JORDAN, Circuit Judge, concurring in the judgment.

      In my view, “the evidence preponderates against” the ALJ’s decision, but our

review is limited and we must nevertheless affirm because the decision is “supported

by substantial evidence.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir.

1986).




                                         4